DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse in the reply filed on April 20, 2022 is acknowledged.  The traversal is on the ground(s) that the species restriction is improper.  This is found persuasive, and the restriction is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "rigid structure" in claim 11, which is believed to be claim 10.  There is insufficient antecedent basis for this limitation in the claim. There is no mention of a rigid structure in either claims 10 or 11.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 depends from itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Girmscheid (USPGPub 2012/0312952 A1).

Girmscheid discloses an apparatus for collecting liquid and preventing the spread of debris comprising a plurality of absorbent and removable units (Abstract; Figures), the apparatus comprising: a. a sanitation pad formed of said plurality of absorbent and removable units operable for supporting a utensil (Figure 5), said units each including i. an absorbent layer operable for collecting liquid from said tool or utensil (Paragraph 0019; Figure 3, #114);  ii. a base layer capable of being impermeable to water adjacent to said absorbent layer (Paragraph 0020, Figure 3, #118); iii. an attachment mechanism operable to attach said base layer and said absorbent layer (Paragraph 0021) as in claim 1. With respect to claim 2, said absorbent layer may include a plurality of materials, including a liquid permeable top surface and an interior liquid absorbing material (Paragraph 0018 and 0019; Figure 3, #3112 and 114). Regarding claim 3, said liquid includes polar and nonpolar liquids (Paragraph 0020). With regard to claim 9, an adhesive is operable to attach said plurality of units together to form said sanitation pad (Paragraph 0029; Figure 5). Girmscheid further disclose an apparatus operable to receive a sanitation pad, support a tool or utensil, and constructed to rest on a surface (Figures; Abstract), comprising of:  a. a base structure impermeable to water for placement on a surface (Figure 3, #118; Paragraph 0020); and b. a plurality of absorbent, disposable, and removable units connected together in a stack structure (Figure 3, #114; Paragraph 0019), wherein said units each comprise: i. an absorbent layer operable support said tool or utensil and absorb liquids and debris from said tool or utensil (Figure 3, #116);  ii. a structural layer impermeable to water (Figure 3, #118; Paragraph 0020); and iii. an adhesive operable to attach said plurality of units together to form a vertical stack of units (Paragraph 0029; Figure 5) as in claim 10.

Claims 1 – 5, 9, 10 and 16 – 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by McKay (USPN 6,458,442).

McKay discloses an apparatus for collecting liquid and preventing the spread of debris comprising a plurality of absorbent and removable units (Figures; Abstract), the apparatus comprising: a. a sanitation pad formed of said plurality of absorbent and removable units operable for supporting a utensil (Figure 2, #10), said units each including i. an absorbent layer operable for collecting liquid from said tool or utensil (Figure 2, #16);  ii. a base layer capable of being impermeable to water adjacent to said absorbent layer (Figure 2, #18); iii. an attachment mechanism operable to attach said base layer and said absorbent layer (Figure 2, #20) as in claim 1. With respect to claim 2, said absorbent layer may include a plurality of materials, including a liquid permeable top surface and an interior liquid absorbing material (Column 3, lines 51 – 67; Column 6, lines 31 – 43). Regarding claim 3, said liquid includes polar and nonpolar liquids (Column 3, lines 40 – 67). For claim 4, said base layer surrounds a perimeter of said absorbent layer and confines liquid within said perimeter (Figure 2, #24; Column 4, lines 11 – 20). In claim 5, said attachment mechanism includes an adhesive (Figure 2, #20). With regard to claim 9, an adhesive is operable to attach said plurality of units together to form said sanitation pad (Column 4, lines 30 – 45). McKay further disclose an apparatus operable to receive a sanitation pad, support a tool or utensil, and constructed to rest on a surface (Figures; Abstract), comprising of:  a. a base structure impermeable to water for placement on a surface (Figure 2, #12); and b. a plurality of absorbent, disposable, and removable units connected together in a stack structure (Figure 2, #10), wherein said units each comprise: i. an absorbent layer operable support said tool or utensil and absorb liquids and debris from said tool or utensil (Figure 2, #16);  ii. a structural layer impermeable to water (Figure 2, #18); and iii. an adhesive operable to attach said plurality of units together to form a vertical stack of units (Figure 2, #20) as in claim 10. McKay further discloses an apparatus for collecting liquid and preventing the spread of debris comprising a plurality of absorbent and disposable units (Figures; Abstract) comprising: a. a sanitation pad formed of a plurality of absorbent and removable units operable for supporting an instrument (Figure 2), each unit including: i. a top layer operable for collecting debris and allowing the permeation of liquid (Column 6, lines 30 – 43); ii. an absorbent layer operable for collecting liquid from said instrument (Column 3, lines 51 – 67; Column 6, lines 30 – 43); iii. a base layer operable to nest said top layer and said absorbent layer (Figure 2, #18); and  iv. an adhesive operable to join said units to form said sanitation pad (Figure 2, #20) as in claim 16. With respect to claim 17, said instrument includes handheld tools, and utensils (Column 2, lines 30 – 35, wherein in other objects read upon tools and utensils). Regarding claim 18, said absorbent layer may include a material operable to absorb liquids (Column 3, lines 51 – 67; Column 6, lines 30 – 43). For claim 19, said liquid includes polar and nonpolar liquids (Column 3, lines 51 – 67; Column 6, lines 30 – 43).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 rejected under 35 U.S.C. 103 as being unpatentable over McKay (USPN 6,458,442) in view of Bonnett (USPN RE25,675).

McKay discloses an apparatus for collecting liquid and preventing the spread of debris comprising a plurality of absorbent and removable units (Figures; Abstract), the apparatus comprising: a. a sanitation pad formed of said plurality of absorbent and removable units operable for supporting a utensil (Figure 2, #10), said units each including i. an absorbent layer operable for collecting liquid from said tool or utensil (Figure 2, #16);  ii. a base layer capable of being impermeable to water adjacent to said absorbent layer (Figure 2, #18); iii. an attachment mechanism operable to attach said base layer and said absorbent layer (Figure 2, #20). The attachment mechanism includes an adhesive (Figure 2, #20), or may be another type of attachment (Column 4, lines 25 – 30). However, McKay fails to disclose said adhesive is insoluble to polar liquids and said attachment mechanism includes textile stitching.  

	Bonnett teaches an apparatus for collecting debris (Figures) having a multilayer construction (Figures), wherein the layers are connected to each other using an attachment mechanism that includes textile stitching (Column 2, lines 26 – 29) for the purpose of attaching the layers (Column 2, lines 26 – 29).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have stitching to attach layers together in McKay in order to attach layers together as taught by Bonnett.

With regard to the limitation of “said adhesive is insoluble to polar liquids”, McKay clearly states that the material is are designed to absorb liquids (Column 3, lines 45 – 50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an adhesive that is insoluble to polar liquids, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McKay (USPN 6,458,442) in view of Bookland et al. (USPN 10,716,455).

McKay discloses an apparatus for collecting liquid and preventing the spread of debris comprising a plurality of absorbent and removable units (Figures; Abstract), the apparatus comprising: a. a sanitation pad formed of said plurality of absorbent and removable units operable for supporting a utensil (Figure 2, #10), said units each including i. an absorbent layer operable for collecting liquid from said tool or utensil (Figure 2, #16);  ii. a base layer capable of being impermeable to water adjacent to said absorbent layer (Figure 2, #18); iii. an attachment mechanism operable to attach said base layer and said absorbent layer (Figure 2, #20). McKay further discloses an apparatus for collecting liquid and preventing the spread of debris comprising a plurality of absorbent and disposable units (Figures; Abstract) comprising: a. a sanitation pad formed of a plurality of absorbent and removable units operable for supporting an instrument (Figure 2), each unit including: i. a top layer operable for collecting debris and allowing the permeation of liquid (Column 6, lines 30 – 43); ii. an absorbent layer operable for collecting liquid from said instrument (Column 3, lines 51 – 67; Column 6, lines 30 – 43); iii. a base layer operable to nest said top layer and said absorbent layer (Figure 2, #18); and  iv. an adhesive operable to join said units to form said sanitation pad (Figure 2, #20). However, McKay fails to disclose said base layer and said absorbent layer comprise a biodegradable material and the unit is comprised of a biodegradable material.

Bookland et al. teach an apparatus for collecting debris (Figures; Abstract), wherein the apparatus is made from biodegradable material (Column 3, lines 16 – 43) for the purpose of improving the environmental impact of the article (Column 1, lines 48 – 56).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use biodegradable material for the base layer and the absorbent layer in McKay in order to improve the environmental impact of the article as taught by Bookland et al.

Claims 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over McKay (USPN 6,458,442) in view of McKay (USPN 7,024,721).

McKay (‘442) further disclose an apparatus operable to receive a sanitation pad, support a tool or utensil, and constructed to rest on a surface (Figures; Abstract), comprising of:  a. a base structure impermeable to water for placement on a surface (Figure 2, #12); and b. a plurality of absorbent, disposable, and removable units connected together in a stack structure (Figure 2, #10), wherein said units each comprise: i. an absorbent layer operable support said tool or utensil and absorb liquids and debris from said tool or utensil (Figure 2, #16);  ii. a structural layer impermeable to water (Figure 2, #18); and iii. an adhesive operable to attach said plurality of units together to form a vertical stack of units (Figure 2, #20). With respect to claim 12, said absorbent layer may include a composite of materials, wherein said composite is of a liquid permeable top surface layer and an underlying layer operable for absorbing said liquids (Column 3, lines 51 – 67; Column 6, lines 30 – 43). Regarding claim 13, said liquid includes polar and nonpolar liquids (Column 3, lines 40 – 67). For claim 14, said base layer surrounds the perimeter of said absorbent layer and confines said liquid within the bounds of said perimeter (Figure 2, #24; Column 4, lines 11 – 20). However, McKay fails to disclose a rigid structure includes a cavity operable to nest said sanitation pad, wherein said cavity has an interior shape complementary to said sanitation pad and said attachment mechanism may include an adhesive that is insoluble to polar liquids.  

	McKay (‘221) teaches an apparatus operable to receive a sanitation pad, support a tool or utensil, and constructed to rest on a surface (Figures; Abstract), wherein the apparatus has a rigid structure includes a cavity operable to nest said sanitation pad, wherein said cavity has an interior shape complementary to said sanitation pad (Figures 13 and 14; Column 10, lines 13 – 46) for the purpose of having a base structure that is reusable (Column 10, lines 6 – 12).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a rigid structure that includes a cavity operable to nest said sanitation pad in McKay (‘442) in order to have base structure that is reusable as taught by McKay (‘221).

With regard to the limitation of “said adhesive is insoluble to polar liquids”, McKay (‘442) clearly states that the material is are designed to absorb liquids (Column 3, lines 45 – 50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an adhesive that is insoluble to polar liquids, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        November 2, 2022